OPINION OF THE COURT
Per Curiam:
The staff judge advocate’s post-trial review omitted mention of a recommendation by the military judge that the convening authority "give some consideration” to suspension of the punitive discharge adjudged at trial. In light of the record, the omission, in our opinion, is material and requires a new review. United States v Lee, 23 USCMA 303, 49 CMR 552 (1975); United States v Arnold, 21 USCMA 151, 44 CMR 205 (1972).
The decision of the Court of Military Review as to the sentence is reversed, and the action of the convening authority on the sentence is set aside. The record of trial is returned to the Judge Advocate General of the Navy for submission to the convening authority for further proceedings consistent with this opinion.
Judge Quinn did not participate in the decision of this case.